Title: From Thomas Jefferson to James Brown, 20 July 1804
From: Jefferson, Thomas
To: Brown, James


               
                  
                     Sir
                  
                  Washington July 20. 04.
               
               In the arrangements proposed for the new government of the territory of Orleans to commence on the 1st. of Oct. next, I am desirous of availing the public of your services as Secretary of the territory. on turning to the law for that establishment you will see what are it’s duties and emoluments. you will oblige me by giving me as early intelligence as you can whether I may count on your acceptance, as it is important to compleat the arrangements in time. Accept my salutations and assurances of esteem and respect.
               
                  
                     Th: Jefferson
                  
               
            